Citation Nr: 1708107	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-37 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


 THE ISSUES

1.  Entitlement to higher initial ratings for the service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 29, 2011, as 70 percent disabling from March 29, 2011 to October 4, 2014, and rated as 100 percent disabling from October 4, 2014, to include whether entitlement to a special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) is warranted prior to March 29, 2011.  

2.  Entitlement to a separate compensable rating for cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for cognitive disorder not otherwise specified (NOS) and assigned an initial rating of 50 percent, effective as of the date of claim.  A subsequent rating decision in May 2006 granted service connection for PTSD and, based on the interrelated symptoms, incorporated PTSD into the rating for cognitive disorder, NOS, but continued the 50 percent disability rating.  Thus, increased ratings relative to both PTSD and cognitive disorder, NOS, are included in this appeal, and the issues have been framed accordingly. 

In March 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in October 2009, when it was remanded for further development to include a Travel Board hearing.  The Board again remanded the appeal in February 2011.  

In its February 2011 remand, the Board noted that the issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD with cognitive disorder, NOS, had been raised by the record, but had not been adjudicated by the RO.  In addition, the Board noted that a December 2003 written statement submitted by the Veteran also raised the issue of entitlement to service connection for impaired vision subsequent to being struck by lightning.  The Board indicated that it did not have jurisdiction over those claims referred them to the RO for appropriate action.  It does not appear that these issues were subsequently addressed by the agency of original jurisdiction (AOJ), thus, they are again referred for appropriate action.

While the appeal was in remand status, the Veteran submitted various appeals and subsequently withdrew some of them.  In April 2012, he requested service connection for a right shoulder disability, a bilateral arm and hand disability, a right ankle disability, and for sleep apnea, as well as an increased rating for a left shoulder disability.   In August 2012, he withdrew the claim with respect to his right ankle.  In November 2012, he withdrew the claims regarding his shoulders.  In August 2013, he withdrew the claim with respect to his bilateral arms and hands.  However, in August 2013, he also submitted a statement indicating that he wished to "reopen the evaluations of the four areas that I withdrew from last year" to include his right and left shoulders, neuropathy of the bilateral arms, and bilateral carpal tunnel syndrome.  Moreover, the Board notes that the issue of entitlement to service connection for erectile dysfunction was again raised by the Veteran in April 2012 and has not been withdrawn.  These issues have not been addressed by the AOJ and are referred for appropriate action.  

The Board also notes that while the appeal was in remand status, the AOJ issued a rating decision in March 2012 granting a 70 percent evaluation for PTSD, effective March 29, 2011, the date of a VA psychiatric examination.  The Board further observes that a September 2012 rating decision granted a total rating based on unemployability (TDIU), effective from March 29, 2011; and, a November 2012 rating decision granted entitlement to SMC at the housebound rate effective from March 29, 2011.

The Board again remanded the instant appeal for development of the record in July 2014.  While the appeal was most recently in remand status, the RO issued a rating decision granting a 100 percent evaluation for PTSD, effective October 4, 2014.

In a January 2016 decision, the Board denied the Veteran's claims for higher initial ratings for the service-connected PTSD, rated as 50 percent disabling prior to March 29, 2011, as 70 percent disabling from March 29, 201 to October 4, 2014, and as 100 percent disabling from October 4, 2014.  The Board also denied entitlement to a separate compensable rating for the service-connected cognitive disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in January 2017 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a January 2017 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's symptoms resulting from his PTSD have consisted of gross impairment in thought processes or communication, disorientation to place, memory loss, irritability and anger with impaired impulse control, intrusive memories, flashbacks, anxiety, numbing, avoidance, depression, exaggerated startle response, impaired abstract thinking, nightmares, sleep disturbance, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships; and, an inability to obtain or maintain employment based on his level of education and work history; all of which results in an overall disability picture that more nearly approximates that of total occupational and social impairment.  

2.  All of the Veteran's symptoms which have been associated with PTSD and/or a cognitive disorder are considered in the 100 percent rating assigned for PTSD and the assignment of a separate rating for cognitive disorder would result in compensating the Veteran twice for the same symptoms (pyramiding).  

3.  Since October 28, 2003, the Veteran's PTSD is rated (pursuant to this decision) 100 percent disabling and he has other, additional, independently ratable disabilities totalling 60 percent.  

CONCLUSIONS OF LAW

1.  For the entire period covered by this claim prior to October 4, 2014, the criteria for an evaluation of 100 percent for PTSD, with, or without cognitive impairment, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a separate compensable evaluation for cognitive disorder NOS have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, §§ 4.14, 4.124a, Diagnostic Code 8045 (2007); § 4.120, Diagnostic Code 9310 (2016).

3.  The criteria for entitlement to a special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) at the housebound rate are met, effective from October 28, 2003.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A May 2004 letter discussed the evidence necessary to support the Veteran's claim for a higher rating.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA. 

In February 2006, the Veteran was asked to submit evidence pertaining to his PTSD.  The evidence of record was listed and he was advised of the allocation of duties between himself and VA.  

In April 2008, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for his psychiatric disorder.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were identified during the hearing and the presiding VLJ explained the evidence necessary to support the Veteran's claims for increase.   Information concerning the Veteran's treatment was also obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

As noted above, the Veteran's psychiatric disorder was originally characterized by VA as cognitive disorder NOS.  It was evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9310, for dementia of unknown etiology.  In a May 2006 rating decision, service connection for PTSD was granted and incorporated into the rating for cognitive disorder NOS, evaluating the disorder pursuant to Diagnostic Code 9411 for PTSD.  In previous remands, the Board directed that the issue of whether a separate compensable evaluation was warranted for cognitive disorder should be considered pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 for traumatic brain injury.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The regulations for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693  (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5)(2015).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693  (Sept. 23, 2008). 

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Code 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code. 

As in effect from October 23, 2008, Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs (traumatic brain injuries) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation (SMC ) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

In a December 2003 statement, the Veteran indicated that he had experienced memory and concentration problems for years.  He noted that he had not managed the family checking account for 16 years.

On VA examination in January 2004, the examining psychiatrist noted that the Veteran had been working for the U.S. Postal Service since retiring from service.  He indicated that the Veteran had been struck by lightning during service, and that he reported memory and cognitive problems since that time.  The Veteran stated that the problems resolved somewhat over time, but that he continued to have symptoms.  He denied remissions from symptoms.  He also denied treatment and lost time from work.  He reported trouble speaking, difficulty finding words, and an inability to read a map because he cannot logically follow how to get from point A to point B.  He also reported that during the middle of a process, he will forget what he is supposed to be doing.  He reported having trouble with numbers and, for example, will look at a mathematical operation and not be able to tell whether he is supposed to do addition or subtraction.  Based on these reports, the examiner indicated that it appeared to be pure cognitive thought blocking.  He indicated that he often forgot what he was supposed to be doing in the middle of a task.  On mental status examination, the examiner identified mild aphasia.  The Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was intact.  The Veteran was oriented.  Mild memory impairment was noted.  There was no obsessional or ritualistic behavior reported.  Speech was normal.  The Veteran denied panic attacks, depression, impaired impulse control, and sleep impairment.  According to the examiner, more detailed executive functioning testing showed omission and extraneous errors in cognitive function.  For example, when the Veteran spelled the word "world" backwards, he spelled it "dlrowu," which was a reduplicative error of the last vowel sound "u" in "w."  He had a great deal of difficulty subtracting serial sevens and kept forgetting during the task what he was supposed to be doing.  Additionally, there was moderate parietal dysfunction in drawing overlapping pentagons which with intense concentration the Veteran was able to correct.  He also made significant omission errors in identifying a repeating letter in the a paragraph.  The examiner indicated that such was indicative of a clear neuropsychological cognitive deficit which had impaired independent functioning.  The examiner opined that the cognitive dysfunction was secondary to the in-service lightning strike.  The examiner provided a diagnosis of cognitive disorder, NOS, and assigned a GAF score of 50, based on the cognitive disorder alone.  The examiner also noted that the GAF score was based on the fact that the Veteran's occupational function had been severely impaired.  The examiner also noted that the Veteran was "very underemployed" due to his cognitive impairment, and although the Veteran appeared to have emotionally adjusted to his deficit, it remained an ongoing detriment to his full functioning.  

A September 2004 VA psychiatry intake evaluation notes the Veteran's complaint or irritability and easy loss of temper.  He reported some intrusive memories, flashbacks, and images of incidents during service.  He related that he had been verbally abusive to his first wife, and that he had experienced marital difficulty with his second wife.  He denied depression, anxiety, and panic attacks.  He also denied psychotic and bipolar symptoms.  He noted that since being struck by lightning, he had difficulty balancing his checkbook and with language expression.  He related his belief that he had also had more difficulty with verbal anger control since then.  He stated that medications helped with sleep and anger control.  On mental status examination, the Veteran's mood was euthymic and affect was mildly increased in intensity with normal range.  Thoughts were coherent and goal directed, with no evidence of psychosis.  There was no suicidal or homicidal ideation.  Judgement and insight appeared good.  The assessment was mild cognitive disorder NOS, rule out partial symptoms of PTSD.  The provider assigned a GAF score of 50-55.

A February 2005 VA treatment record notes the Veteran's report of less irritability since he started taking Sertraline.  He related that he continued to have night sweats, but no longer remembered his nightmares.  There was no depression.  He reported that he continued to have problems with his memory.  He did not report suicidal or homicidal ideation.  He was alert and oriented.  He appeared tense and anxious.  His mood was euthymic.  His thoughts were clear without psychosis.  Judgment and insight were good.  The assessment was cognitive disorder NOS, mild; and rule out partial PTSD.  The provider assigned a GAF score of 55-60.

A September 2005 VA psychiatry record notes that the Veteran was alert and oriented.  He was mildly anxious and tense.  His mood was euthymic.  His thoughts were clear.  There was no suicidal or homicidal  ideation and no psychotic features.  Judgment and insight were good.  The assessment was cognitive disorder NOS, mild; and anxiety disorder NOS.  The provider assigned a GAF score of 60.

In November 2005, the Veteran reported that medications were helping and producing better sleep without nightmares.  He related that he had missed his medications for five days and experienced a return of difficulty with sleep and dreams.  He reported anxious mood due to impending divorce, but denied depression.  Mental status examination revealed that the Veteran was neatly can casually dressed in his postal uniform, but appeared rushed and harried.  Initially he was tense, but relaxed somewhat during the interview.  He had a euthymic mood with affect appropriate to mood and content.  The Veteran was anxious, but his thoughts were clear, coherent, and goal directed.  Judgment and insight were good.  The Veteran was alert and oriented.  The assessment was cognitive disorder NOS and anxiety disorder NOS (possible partial PTSD).  The provider assigned a GAF score of 60.

A March 2006 VA psychiatry note reflects the Veteran's report of stress related to a pending divorce.  He denied depression.  He endorsed nightmares and easy startle response.  He related that his mood had been good, and denied suicidal and homicidal ideation.  He stated that medication helped.  Judgment and insight were good.  The assessment was cognitive disorder NOS and anxiety disorder NOS (with partial PTSD symptoms).  The provider assigned a GAF score of 70.

In a March 2006 statement, the Veteran reported that he had problems with sleep for the past twenty years, noting that he stayed up as late as possible with the hope that he will not have the same recurring dreams and night sweats.  This statement also notes that the Veteran had two former wives at that point.  

An additional VA examination was conducted in April 2006.  The Veteran's history was reviewed.  The examiner noted that the Veteran endorsed recurrent and intrusive thoughts, dreams of life threatening situations, irritability and volatility, hypervigilance, numbing, insomnia, avoidance, pervasive anxiety, depression, anger, social isolation, and withdrawal.  He indicated that the Veteran had also been diagnosed with cognitive disorder NOS due to intermittent clouded thinking, memory impairment, difficulty reading maps, and problems with mathematical calculations.  The Veteran reported that following service, he managed a dive shop and was subsequently hired by the Postal Service 11 years previously.  On mental status examination, the Veteran was alert and fully oriented.  He was reasonably articulate and provided a logical, coherent history.  Speech was normal.  Mood was moderately depressed and affect was appropriate.  There was no evidence of formal thought disorder, or suicidal or homicidal ideation.  Memory was variably intact.  Insight, judgment, ability to abstract, and reality testing were all within normal limits.  The diagnoses were PTSD and cognitive disorder NOS.  The examiner assigned a GAF score of 50 for each diagnosis individually.  The examiner attributed the following symptoms to a PTSD diagnosis:  recurrent and intrusive thoughts and dreams of life threatening situations in service, irritability and volatility, hypervigilance, numbing, insomnia, avoidance of situations reminiscent of traumatic experiences, pervasive anxiety, intermittent depression, chronic anger, and social isolation and withdrawal.  The examiner attributed the following symptoms to a cognitive disorder:  intermittent "clouded" thinking, memory impairment, difficulty reading maps, and problems with mathematical calculations, e.g., balancing his check book.  

A June 2006 statement from the Veteran indicates that when he stopped taking his psychiatric medications, he had difficulty at work and also had legal trouble.  He noted that his depression was kept under control with medication.  He also indicated that he had trouble with impulse control, and that was one of the reasons he left his previous employment at the sheriff's department.

A June 2006 VA treatment record indicates the Veteran's report that he remained frustrated with work, but dealt with it more constructively by taking time off.  He endorsed good sleep.  He requested less frequent appointments due to his work schedule.  On mental status examination, the Veteran was alert and oriented.  Mood was euthymic and affect had good range.  Thoughts were clear, with no sign of psychosis.  There was no suicidal or homicidal ideation.  Judgment and insight were good.  The assessment was cognitive disorder NOS.  The provider assigned a GAF score of 65.

Mental status examination in September 2006 revealed affect with good range.  The Veteran's thoughts were clear, with no sign of psychosis.  There was no suicidal or homicidal ideation.  Judgement and insight were good.  The Veteran was alert and oriented.  However, the Veteran reported that he had a problem at work because he easily startles, and almost hit his boss when he came up behind him.  The assessment was mild cognitive disorder NOS, and anxiety disorder NOS with partial PTSD symptoms.  The provider assigned a GAF score of 70.

A December 2007 VA treatment record reflects the Veteran's report of some difficulty at work.  His mood was noted to be fairly good.  He indicated that he continued to cope with some mild memory difficulty.  Mental status examination revealed euthymic mood and tense affect with fairly good range.  The Veteran was oriented.  He denied suicidal and homicidal ideation.  There was no sign of formal thought disorder.  Judgement and insight were good.  The assessment was depression NOS with remission, anxiety disorder NOS (partial PTSD), and cognitive disorder NOS.  The provider assigned a GAF score of 70.

A subsequent December 2007 treatment record indicates that the Veteran's medication was increased.  The provider indicated an assessment of cognitive disorder; depression NOS, improved; and anxiety disorder (subthreshold PTSD).  She assigned a GAF score of 60.

On VA examination in April 2008, the Veteran's history was reviewed.  The Veteran described ongoing PTSD symptoms.  He noted that the frequency of memories and nightmares varied depending on triggers.  He endorsed traumatic nightmares two to three times per week.  He indicated that on a "good" night, he got five to six hours of sleep.  He related that he had been involved in several fights in the previous year, and that he punched the wall when he was angry.  He noted that he did not trust himself to carry a weapon.  He reported that he had used all of his sick leave for medical problems and psychiatric symptoms.  He endorsed feeling depressed for a day or two at a time.  He indicated that he had been divorced from his second wife since 2005, and that he had frequent contact with the children of that marriage.  He noted that he had been involved for three years with a woman and that it was a good relationship.  He indicated that all of his friends had military backgrounds.  On mental status examination, the Veteran appeared uncomfortable with the evaluation.  He was tearful at several points when discussing past problems with anger.  He was oriented.  Speech was normal.  The Veteran was alert and oriented.  Mood was depressed, and affect was constricted.  Thought was organized, coherent, and goal directed.  The Veteran endorsed intermittent passive suicidal thought and denied homicidal ideation.  There was no evidence of formal thought disorder.  Behavior was appropriate.  The examiner noted that the Veteran continued to experience cognitive deficits, such as getting lost while driving and having difficulty when reading and conversing.  There was no sign of obsessive behavior.  The diagnoses were PTSD, depressive disorder NOS, and cognitive disorder NOS.  The examiner assigned a GAF score of 50.  He noted that the GAF score for PTSD and depressive symptoms was 55.

In a March 2009 statement, the Veteran's son indicated that the Veteran had problems with his memory, causing him to become argumentative and upset.  He related memories of his father yelling, talking, and fighting in his sleep.  

A March 2009 statement from a supervisor indicates that the Veteran got lost when assigned to new mail routes.  He noted that the Veteran was jumpy when approached from behind.  

Neuropsychological testing was carried out in June 2009.  The Veteran reported increasing problems with numbers, driving, and memory.  He stated that he first noted problems beginning in approximately 1986,which he attributed to being struck by lightning in 1984 and multiple prior head injuries incurred during his service as a military police officer.  He indicated that his cognitive problems had gradually worsened and his compensatory strategies had become less effective over the past few years.  He described confusion in handling his finances, as well as disorganization and a tendency to get lost while driving.  He indicated that he was forgetful.  He noted that he was easily frustrated, angry, and anxious.  The Veteran's son noted marked differences in his father compared to years previously regarding mood, forgetfulness, organization, problem solving, personality, and drinking habits.  On mental status examination, the Veteran was anxious, tearful, and self-deprecating.  His grooming and hygiene were adequate.  No psychomotor abnormalities were noted.  He was alert and oriented.  He demonstrated good interpersonal skills and did not appear to have difficulty understanding conversational speech or task instructions.  His speech was hesitant and circumlocutory.  There was no overt evidence of formal thought disorder, delusions, or hallucinations.  Memory was grossly intact, insight and judgment were good.  Mood was depressed and anxious, and affect was mood congruent.  Impulsivity and disorganization were apparent in his response style.  Results of intellectual testing revealed overall functioning in the average range, with relative weaknesses in nonverbal compared to verbal abilities.  Cognitive testing revealed normal scores on measures of language and memory, and impairment in visuoconstruction due to difficulty organizing a complex figure and attention/executive dysfunction, specifically poor self-monitoring, problems shifting set, and impulsivity.  Scores on measures of processing speed were variable, ranging from severely impaired to low average, likely representing a decline.  Psychological testing indicated an overall valid profile, and reflected anxiety, aggressive tendencies, and difficulty thinking clearly and concentrating.  The examiner concluded that the findings were consistent with the early stages of a neurodegenerative disease process, most likely a frontotemporal dementia.  The examiner indicated that referral for alcohol abuse should be considered, as some initial modest gains in cognitive functioning might be observed with sobriety.  

On follow-up in July 2009, the Veteran was advised that he should continue to be monitored to confirm his diagnosis and to undergo treatment of his PTSD and alcohol abuse.  

During his March 2010 hearing, the Veteran testified that he had memory problems.  He noted that he sometimes lost his way at work if he was asked to deliver to someone else's route.  He indicated that he was easily confused and disoriented.  He also noted that he was easily irritated and angered.  He stated that he had problems at work getting into fights.  He indicated that he had not handled his financial affairs since 1984.  He noted that he had used all of his sick leave.  He stated that he depended on his current wife and his son for assistance.  

On VA examination in March 2011, the Veteran reported that he had difficulty with his memory and experienced problems when his routine was changed.  He endorsed sleep disturbance, with night terrors two to three times per week.  He expressed worry over being told he had fronto-temporal dementia.  He indicated that he had been married three times, to his current wife since 2008.  He described his relationships with his wife and step daughter as good.  He noted that he was able to go out some socially, but that he got jumpy in large crowds.  He endorsed a history of violence, stating that he had been involved in fist fights.  On examination, the Veteran was clean and appropriately dressed.  There was no remarkable psychomotor activity.  Speech was clear and coherent.  Mood was anxious, depressed, and labile.  Affect was constricted.  The Veteran was easily distracted, and was unable to perform serial sevens or spell a word forward and backward.  He was oriented to person and place, but not to time.  He described difficulty with organization.  He was noted to understand the outcome of his behavior and to partially understand that he has a problem.  No formal thought disorder was noted.  The Veteran endorsed panic attacks, stating that he had anxiety to the point where he would hit something, such as a wall.  There were no suicidal or homicidal thoughts.  Impulse control was noted to be fair.  Memory was mildly impaired.  The diagnosis was PTSD.  The examiner assigned a GAF score of 52.  

The examiner reviewed the 2009 neuropsychological testing and compared it to his April 2011 results.  The examiner concluded that the Veteran's reported difficulties with memory, language, and executive functions are more likely due to psychiatric interference.  The examiner stated, "It would appear that the [2009] testing was completed by a somewhat less experienced examiner (psychology resident) and may have not fully addressed the impact of functional factors on the testing results - they did at that time suspect dx of ptsd."  The examiner further indicated, "The comprehensive and most recent battery of Neuropsychological Testing clearly rules out the presence of cognitive disorder and or dementias."  

In January 2012, the Veteran's employer indicated that the Veteran was unable to perform his job duties due to medical restrictions, and that retirement was pending.  

A fee basis examination was carried out in July 2012.  The examiner indicated diagnoses of PTSD, depressive disorder NOS, alcohol dependence, and cognitive disorder NOS.  He noted that it was not possible to differentiate what portion of each symptoms was attributable to each diagnosis because the symptoms of each diagnosis exacerbated those of the other diagnoses.  He indicated that memory loss might be predominantly attributed to traumatic brain injury, but it was also adversely affected by PTSD and depression.  He concluded that the symptoms resulted in occupational and social impairment with deficiencies in most areas.  He concluded that occupational and social impairment was attributable to PTSD, which caused severe anxiety, avoidance, hypervigilance, and social impairment.  He indicated that the traumatic brain injury and depression adversely affected the Veteran's memory and mood.  He stated that irritability was likely due to the traumatic brain injury.  The examiner noted that the Veteran had sleep disturbance, irritability and anger outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  He also noted depressed mood, anxiety, near continuous panic, severe memory loss, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, spatial disorientation, and disorientation.  She assigned a GAF score of 55.

In October 2012, mental status examination indicated normal speech, euthymic mood, and congruent affect.  The Veteran was oriented.  Thoughts were coherent, logical, and goal directed.  There was no evidence of psychosis.  There was no suicidal or homicidal ideation.  Judgment and insight were intact.  The impression was depression NOS, PTSD, and rule out cognitive disorder.  The provider noted that recent testing suggested that the Veteran's cognitive symptoms were due to his psychiatric problems or stress.  A GAF score of 55 was assigned.  

In February and July 2013, the Veteran was oriented.  His mood was euthymic, with congruent affect.  Thoughts were coherent, logical, and goal directed.  There was no psychosis.   Suicidal and homicidal ideation were absent.  Judgment and insight were not impaired.  Speech was normal.  No gross memory or concentration deficits were noted.  The assessment was depression NOS and PTSD.  The provider assigned a GAF score of 55.

In February 2014, the Veteran reported an improved ability to handle stress.  He indicated that sleep and appetite were good.  He did not reported problems with nightmares or flashbacks.  Psychiatric medications were noted to be very effective.  The Veteran's mood was euthymic with congruent affect.  

On VA fee basis examination in October 2014, the diagnoses were chronic severe PTSD, unspecified depressive disorder, alcohol dependence in remission, and major neurocognitive disorder with behavioral disturbance.  The examiner stated that although each diagnosis might exacerbate the others, it was most likely that severe anxiety, avoidance, hypervigilance, and social impairments were due to PTSD; cognitive difficulties and irritability were most likely attributed to traumatic brain injury; and sad feelings and angry outbursts were attributed to depression.  The examiner concluded that the Veteran's symptoms caused total occupational and social impairment.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near continuous panic, chronic sleep impairment, impairment of short and long term memory, speech disturbance, disturbances in motivation and mood, inability to establish and maintain effective relationships, intermittent inability to perform activities of daily living, and disorientation to time or place.  

A VA traumatic brain injury examination was conducted by a VA neurologist in December 2014.  The examiner reviewed and recited the Veteran's history, to include the June 2009 neuropsychological assessment.  He also reviewed the results of neuropsychological testing carried out in April 2011, which indicated that the test results were not consistent with a cognitive disorder.  He noted that the neuropsychological examiner stated that findings were significant for fully intact cognitive mental status, average intellectual functioning, and generally intact neurocognitive functions across all domains including memory, attention/working memory.  Processing speed, visuospatial functions, language, and executive functions.  The neuropsychological examiner also indicated that performance on objective neuropsychological tests suggested fully intact neurocognitive functions commensurate with his academic and vocational history.  That examiner stated that there did not appear to be any residual neurocognitive deficits resulting from injury in service.  He concluded that, given the generally normal neuroimaging findings, incongruent onset and course of the perceived neurocognitive deficits, absence of clear family history, absence of behavioral disturbance or personality change, intact neurocognitive functions on current testing, and stable neurocognitive functioning over the previous two years, a diagnosis of frontotemporal dementia was ruled out.  He indicated that the Veteran's reported difficulty with memory, language, and executive functions was most likely to psychiatric interference.  The December 2014 examiner also considered the report of the October 2014 fee basis examiner.  

On examination, the Veteran complained of impairment of memory, attention, and concentration, noting that he had difficulty with recall, remembering names, finding words, misplacing things, paying attention, concentrating, and performing executive functions.  Judgment was noted to be normal, with appropriate social interaction.  The examiner noted that the Veteran was occasionally disoriented, having provided the incorrect date on testing.  Motor activity was normal.  Visual spatial orientation was mildly impaired, the Veteran reporting that he might forget where he was going at times unless he used a navigation system; he noted that he could read maps, follow directions, and judge distances.  Subjectively, the Veteran reported that he experienced occasional dizziness if he stood suddenly. He also reported insomnia and mild light sensitivity.  He endorsed neurobehavioral symptoms of irritability, impulsivity, lack of motivation, verbal and physical aggression, moodiness, lack of cooperation, and inflexibility.  He denied unpredictability, belligerence, apathy, lack of empathy, and impaired awareness of disability.  He was able to communicate and comprehend spoken and written language.  Consciousness was normal.  

The examiner indicated that the Veteran's score on neuropsychological testing was consistent with reduced effort and should not be used for rating purposes.  He noted that MRI revealed no intracranial abnormality.  He also noted that the reported dizziness was not attributable to an ear or peripheral vestibular problem or to Meniere's syndrome.  He indicated that he agreed with the April 2011 examiner (VA examination was conducted on March 29, 2011), who concluded that testing did not indicate a cognitive disorder.  He reasoned that if the in-service head injuries had caused a cognitive disorder, the findings would not have resolved, temporarily, to enable the April 2011 results to have been reported as they were.  He further agreed with the April 2011 examiner's conclusion that testing ruled out any significant cognitive disorder to include traumatic brain injury and the posited frontotemporal dementia.  The examiner further indicated that even if some of the Veteran's symptoms were due to a cognitive disorder, the symptoms overlap with the psychiatric disorder and it would be speculating to try to differentiate the symptoms.  

On VA formal neuropsychiatric testing in January 2015, the Veteran reported that he had problems getting things done and staying organized.  He indicated that he got lost while driving, and that he had difficulty with math and calculations.  He stated that he was forced to retire from his mail carrier position because of his cognitive deficits.  The VA neurologist reviewed the reports of previous neuropsychological testing in 2009 and 2011.  On examination, the Veteran was alert and fully oriented.  Grooming and hygiene appeared to be good.  Speech was normal in rhythm, rate, volume, syntax, and prosody, with no frank impairments noted.  His mood appeared withdrawn.  Affect was restricted.  Thoughts appeared to be logical, sequential, and goal-directed, with no evidence of tangential or perseverative thought process.  There was no evidence of unusual content or psychotic process.  Formal testing revealed no objective evidence for mental status impairments that would be expected to result in functional impairment.  There was no objective evidence of attention/working memory impairment, impairment of processing speeds, executive ability that would be expected to result in functional impairment.  The examiner noted that given performance validity concerns, the obtained scores in those domains were possibly underestimates of the Veteran's true ability.  There was no objective evidence of language impairment, memory, or visuospatial ability that would be expected to result in functional impairment.  The examiner indicated that, despite concern for non-credible performance, the Veteran's best available scores did not reflect cognitive impairment in memory or any other domain that would contribute to functional impairment.  He noted that review of the Veteran's medical history indicated stable cognitive functioning and was not consistent with a neurodegenerative process such as frontotemporal dementia (as inaccurately diagnosed in 2009).  He further noted that the Veteran's medical history, cognitive profile, and fluctuating course of subjective complaints were not consistent with the residual impairment following traumatic brain injury or electrical injury.  He concluded that the Veteran's neuropsychological profile did not meet the criteria for a cognitive disorder diagnosis.  He indicated that from an etiological standpoint, the Veteran's subjective memory complaints were most likely the result of mood symptoms, poorly controlled pain, side-effects of pain medication, and/or normal aging.  He suggested that with adequate treatment of mood symptoms and pain, the Veteran would see a significant improvement in his perceived level of cognitive functioning.

In summary, the Board finds that the Veteran's symptoms have been fairly consistent since the effective date of service connection.  Throughout the appeal period, the Veteran has consistently reported near constant irritability which results in impaired impulse control; exaggerated startle response, confusion; disorientation; sleep disturbance with distressing nightmares; anxiety; inability to concentrate; trouble with math calculations; difficulty understanding complex commands; and, difficulty with spacial orientation and disorientation to place (gets lost easily and cannot read maps).  As early as December 2003, the Veteran reported that his wife helps him manage his checkbook because he is unable to do so.  In January 2004, a VA examiner noted mild aphasia (trouble with finding words).  The Veteran was unable to do serial 7's or spell words backwards.  These impairments have persisted throughout the appeal period, and they cause increased frustration, anxiety and worry.  Additionally, the Veteran has multiple failed marriages, and was divorced twice as early as 2005.  The record also shows that the Veteran's symptoms worsen considerably when he does not take his medication.  

Although it was not until October 2014 when a VA examiner endorsed total social and occupational impairment, the Board finds that the Veteran's overall disability picture has been fairly consistent since the effective date of service connection.  In this regard, the record shows that the Veteran was still working at the time he filed his claim for service connection in 2003; however, as noted by the January 2004 examiner, the Veteran was "underemployed."  In other words, the Veteran was working in a job that required a lower skill level than what he was previously capable of, based on his education and work history.  A review of the Veteran's personnel records shows that as a staff sergeant during service he was praised for his work in security police training.  For example, a March 1984 Air Force Evaluation indicates:

[The Veteran] has performed all assigned duties in a distinctively outstanding manner.  As an instructor he is unparalleled in his ability to teach students at all levels.  He receives outstanding results through the use of tact, discipline, and knowledge or subject material.  [The Veteran] has also been instrumental in assisting less experienced instructors in developing their teaching techniques, which has resulted in increased efficiency among the members of his section.  His willingness to accept additional responsibilities and apply his outstanding supervisory techniques has enriched the productivity and motivation of his instructors and students alike.  His untiring ability to work under pressure, combined with his professional knowledge and effort for perfection makes him an essential member of the unit training section.  STRENGTHS:  [The Veteran's] greatest attribute is his in-depth knowledge of every aspect of the Security Police mission and his ability to lead, train, and organize.  

Other evaluation reports during service reveal similar praise.  For example, an April 1988 evaluation notes that the Veteran is "an impact player to the highest degree."  The report also indicates, "He is energized by his need to help others and a sense of responsibility to help improve the security police career field."  The Veteran was promoted to Master Sergeant in 1990.  In April 1990, the Veteran was awarded The Air Force Achievement Medal as a trainer for the team selected to represent Electronic Security Command in the Air Force-wide 1989 Security Police Peacekeeper Challenge Competition.  The certificate of achievement notes that the Veteran was chosen to train this select group because of his outstanding technical expertise, past experience, and demonstrated leadership abilities.

The above evaluations paints a very different picture of the Veteran's skills than what is demonstrated throughout the period covered by this claim.  The Veteran took a job as a mail carrier, and although he was able to keep this job for several years after service, it is clear from his work in service that his skill level was, at one point, much higher than what is required for a mail handler.  During service, and before the lightning strike, the Veteran was able to work under pressure, with tact, and professionalism in effectively teaching and motivating subordinates.  He was organized, and responsible.  The January 2004 examiner noted, however, "[The Veteran] is relegated to rather menial work because of the loss of his higher intellectual capacity as relates to cognition."

Unfortunately, after service, the Veteran no longer possessed the higher-level skills noted in service.  Thus, the Board finds that although the Veteran was employed for several years as a mail carrier after service, this type of employment required a skill level much lower than what was commensurate with his work history and level of education.  Moreover, even during his employment with the postal service, he was unable to adapt to a different mail route without getting confused and/or lost.  

Accordingly as the Veteran's symptoms have remained fairly consistent, and severe, throughout the period covered by this claim, the Board finds that the criteria for the assignment of a 100 percent rating have been more nearly approximated since the effective date of service connection.  This rating encompasses all of the Veteran's symptoms, regardless of whether they are due to a cognitive disorder, or PTSD.  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

Finally, the Board has concluded that a separate compensable evaluation for cognitive disorder is not warranted.  In this regard, the Board acknowledges that there is contradictory evidence in the record as to whether the Veteran has a separate cognitive disorder in addition to his PTSD.  

The VA examiner in January 2004 opined that the Veteran's mild aphasia, mild memory impairment, and inability to concentrate were indicative of "a clear neuropsychological cognitive deficit."  Additionally, the June 2009 neuropsychological examiner concluded that the findings were consistent with the early stages of a neurodegenerative disease process, most likely frontotemporal dementia, although the examiner later instructed that the Veteran should be monitored to confirm that diagnosis.  

The evidence since that time indicates that the Veteran does not have a cognitive disorder, and this evidence is supported by comprehensive neuropsychological testing.  

The March 2011 examiner indicated that the Veteran's symptoms were variable in frequency and intensity, but were significant and disruptive, noting that similar symptoms are often consistent with a traumatic brain injury and PTSD.  The examiner opined that the Veteran's anger, irritability, anxiety, chronic disorganization and confusion were tied both to TBI and PTSD, generally; and, that the marked anxiety and depression appeared to be directly related to the PTSD.  However, the March 2011 examiner also indicated that despite the history of head traumas, the result of current (April 2011) neuropsychological testing clearly rules out any significant cognitive disorder to include TBI and the posited frontotemporal dementia.  Thus, while some of the Veteran's symptoms could be tied to TBI, the examiner, in relying on objective and thorough neuropsychological testing, opined that all of the symptoms were related to the PTSD.  The examiner reasoned that the earlier 2009 testing was inaccurate, noting that it was completed by a less experienced psychology resident and may not have fully addressed the impact of functional factors on the testing results at that time.  The more recent testing, according to the March/April 2011 examiner, was comprehensive and ruled out the presence of cognitive disorder and/or dementias.  

On the subsequent examination in December 2014, the Veteran's history was reviewed, to include the report of the 2009 examination and neurocognitive testing conducted in April 2011.  Following in-depth testing, the examiner concluded that the Veteran's neurocognitive functions were fully intact.  He indicated that, given the generally normal neuroimaging findings, incongruent onset and course of the perceived neurocognitive deficits, absence of clear family history, absence of behavioral disturbance of personality change, intact neurocognitive functions on current testing, and stable neurocognitive functioning over the previous two years, a diagnosis of frontotemporal dementia was ruled out.  Rather, he stated that the Veteran's reported difficulty with memory, language, and executive functions was most likely due to psychiatric interference.  Moreover, the January 2015 examiner stated that review of the Veteran's medical history indicated stable cognitive functioning and was not consistent with a neurodegenerative process such as frontotemporal dementia (as inaccurately diagnosed in 2009).  He further noted that the Veteran's medical history, cognitive profile, and fluctuating course of subjective complaints were not consistent with the residual impairment following traumatic brain injury or electrical injury.  He concluded that the Veteran's neuropsychological profile did not meet the criteria for a cognitive disorder diagnosis.  He indicated that from an etiological standpoint, the Veteran's subjective memory complaints were most likely the result of mood symptoms, poorly controlled pain, side-effects of pain medication, and/or normal aging.  

In assigning high probative value to the March 2011, December 2014 and January 2015 opinions, as well as the comprehensive April 2011 neuropsychiatric testing, the Board notes that these examiners/reports were based on a complete review of the claims file, including the 2004 evaluations and the 2009 testing.  The examiners in 2011, 2014, and 2015 agreed that the diagnosis of dementia made in 2009 was inaccurate, and ultimately concluded that a diagnosis of cognitive disorder was not appropriate.  The March/April 2011 examiner specifically reasoned the testing conducted in 2009 was less reliable because it was done by a less experienced resident, when compared to the more recent testing in April 2011.  There is no indication that these VA examiners were not fully aware of the Veteran's past history or that either misstated any relevant fact.  Additionally, the January 2004 assessment refers to various symptoms, including aphasia, and found that such symptoms could quite likely be due to a cognitive disorder; however, that examination report was provided before the Veteran had a diagnosis of PTSD, and prior to more comprehensive neuropsychiatric examinations which found that his symptoms were due to PTSD.  The Board thus finds that, collectively, the opinions from the examiners in 2011, 2014, and 2015 outweigh the findings of the 2004 examiner and the 2009 testing.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, even if the Board were to find that the evidence of record was in equipoise as to whether a cognitive disorder existed in tandem with the PTSD, a separate compensable rating for cognitive disorder is not for application.  

The assignment of a 100 percent rating since the effective date of service connection (October 28, 2003), encompasses all of the Veteran's symptoms, regardless of whether they are due to a cognitive disorder or due to PTSD.  The Veteran's memory loss, confusion, disorientation, aphasia, impairment in concentration, and spacial disorientation, have, at times, been attributed to a cognitive disorder.  However, the criteria for the assignment of a 100 percent rating for PTSD takes into account the above symptoms.  For example, the 100 percent rating for PTSD includes gross impairment in thought processes or communication (aphasia, disorientation, memory loss, confusion); disorientation to time or place (spacial disorientation), and severe memory loss.  

Furthermore, the record has consistently noted that, if a separate cognitive disorder exists, any such symptoms resulting from a cognitive disorder are co-morbid with the Veteran's PTSD, and overlap with the PTSD symptoms, and which exacerbate the overall disability picture.  Under 38 C.F.R. § 4.124(a), there are specific instructions on how to rate cognitive impairment under the TBI regulations.  Note (1) states that there may be an overlap of manifestations of conditions evaluated under the TBI rating schedule with regard to cognitive impairment and manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, the Note (1) instructs NOT to assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impairment functioning due to both conditions.  

In this case, the symptoms are not clearly separable, and, all symptoms are rated under the PTSD criteria, affording the Veteran a 100 percent rating.  Accordingly, a separate rating for cognitive impairment under the TBI regulations is not warranted.  

Moreover, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Here, the Board has considered the level of severity of all of the Veteran's symptoms in assigning a 100 percent rating for PTSD.  Accordingly, it would be pyramiding to assign separate ratings for any symptoms which may, or may not, be due to a cognitive disorder.  

Finally, the Board notes that the Veteran has been in receipt of a special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) since March 29, 2011, on account of a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) (which was determined to be solely due to the PTSD, and which was effective from March 29, 2011); and, additional service-connected disabilities independently rated at 60 percent.  

In this regard, SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

In this case, it was determined that the Veteran's award of TDIU was based solely on his PTSD.  The effective date of the TDIU was March 29, 2011; and, at that time, the Veteran had additional compensable service-connected disabilities of lumbosacral strain (20 percent from 4/1/99 and 40 percent from 4/24/07); tinnitus (10 percent); degenerative joint disease of the left foot (10 percent); left knee arthritis (10 percent); chronic left shoulder rotator cuff syndrome (10 percent); sinusitis (10 percent); right knee medial meniscal tear (10 percent); and right lower extremity radiculopathy (10 percent from 4/24/07).  When these independently ratable disabilities are combined under the combined ratings table at 38 C.F.R. § 4.25, the rating is at least 60 percent.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114 (s); was established effective from March 29, 2011, the effective date of the TDIU.  

Given the assignment of a 100 percent rating for the service-connected PTSD effective from October 28, 2003, he is now entitlement to SMC under 38 U.S.C.A. § 1114 (s), at an earlier date.  The first date on which the Veteran has a 100 percent rating for the service-connected PTSD and additional independently ratable service-connected disabilities which combine to at least 60 percent is October 28, 2003.  At that time, the Veteran's service-connected PTSD is now rated as 100 percent disabling, and at that time, his other compensable service-connected disabilities consisted of:  lumbosacral strain (20 percent); tinnitus (10 percent); degenerative joint disease of the left foot (10 percent); left knee arthritis (10 percent); chronic left shoulder rotator cuff syndrome (10 percent); sinusitis (10 percent); and right knee medial meniscal tear (10 percent).  When these ratings are combined under 38 C.F.R. § 4.25, the result is a 60 percent rating.  Accordingly, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i) is met as of October 28, 2003.  




ORDER

A 100 percent schedular disability rating for the service-connected PTSD is granted, effective from October 28, 2003.  

Entitlement to a separate compensable evaluation for cognitive disorder is denied.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective October 28, 2003.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


